Citation Nr: 0309689	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for chronic relaxed anal 
sphincter with status post rectal prolapse, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The veteran had over 20 years of active military service, 
with his service ending in March 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in part, denied the above 
claim.

In accordance with the veteran's request, a hearing at the RO 
was scheduled in July 2002.  The veteran, however, canceled 
his request and indicated that he did not want to reschedule 
it.  

The veteran has also evidenced an intent to apply for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The RO has not yet addressed 
this issue, and it is referred for appropriate action.


REMAND

Although the veteran underwent VA examination in August 2000, 
the Board finds that the examination report is inadequate for 
rating purposes because it does not contain sufficient detail 
to evaluate the veteran's service-connected chronic relaxed 
anal sphincter with status post rectal prolapse under 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2002).  38 C.F.R. 
§ 4.2 (2002); see Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report).  The August 2000 VA examination report 
fails to note findings specific to the veteran's sphincter 
and anus, other than sphincter tone was conspicuously 
impaired.  Moreover, the examiner noted increasing symptoms 
interfered with the veteran's routine activities of daily 
living, forcing him to give up his job.  Given that the 
veteran is also service-connected for anterior colon 
resection for stenosis, reversed transverse colostomy 
associated with chronic relaxed anal sphincter with status 
post rectal prolapse, under Diagnostic Code 7329, another 
examination is necessary to determine, if feasible, the level 
of impairment based solely on the effect of service-connected 
chronic relaxed anal sphincter with status post rectal 
prolapse.

Additionally, another examination should be conducted in 
light of the veteran's allegations that his disability has 
worsened in severity since last being examined in August 
2000.  In various written statements, he has reported 
experiencing excessive bowel movements and the necessity of 
wearing pads due to loss of sphincter control, seepage, and 
involuntary bowel movements.  He has also noted that he is 
now confined to his home due to loss of sphincter control.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that VA should have scheduled the appellant for another 
audiology examination where appellant complained of increased 
hearing loss two years after the last examination).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty to assist regulations, found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) and Disabled 
American Veterans, et. al.  v. Secretary 
of Department of Veterans Affairs, No. 
02-7304 (Fed. Cir. May 1, 2003).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for his sphincter and rectal problems.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After obtaining as many of the 
veteran's treatment records as possible, 
schedule a VA physical examination for 
the veteran to determine the extent to 
which the veteran's service-connected 
chronic relaxed anal sphincter with 
status post rectal prolapse affects 
function and employability.  The examiner 
should offer an opinion as to whether the 
veteran's service-related disability is 
best characterized as being manifested by 
leakage (if any) that is (a) constant or 
(b) occasional; by leakage that is (a) 
moderate or (b) extensive; or by 
involuntary bowel movements that are (a) 
occasional or (b) fairly frequent.  The 
examiner should also indicate whether the 
veteran's condition necessitates the 
wearing of a pad; and whether there is 
complete loss of sphincter control.  If 
the examiner determines that some or all 
of the veteran's difficulties with 
symptoms are due to something other than 
the service-connected chronic relaxed 
anal sphincter with status post rectal 
prolapse, the examiner should so indicate 
in his report.  A complete rationale for 
all opinions should be provided.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last 
statement of the case was issued in 
February 2002.  38 C.F.R. § 19.31 (2002).  
If the veteran does not appear for the 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


